DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-7, and 11, 13-16, 18-22, drawn to an insertion mechanism for a drug delivery device.
Group II, claim(s) 23-28, drawn to a method of manufacturing a drug delivery device.
Group III, claim(s) 29-33, drawn to a wearable drug delivery device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a drug delivery device comprising a container and a needle insertion mechanism with a fluid pathway connector, a drug disposed in the container, the drug comprising a Proprotein, Convertase Subtilsin/Kexin Type 9 (PCSK9) specific antibody or a granulocyte colony-stimulating factor (G-CSF), the container, needle insertion mechanism, and fluid pathway disposed in a housing of the drug delivery device this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peterson et al (US 2012/0323183) .  Peterson discloses a drug delivery device comprising a container 160 and a needle insertion mechanism 148/260 with a fluid pathway connector 172 (page 6, para. 0071), a drug disposed in the container, wherein the drug is G-CSF (page 9, para. 0095, line 6).
Group I and III lack unity of invention because even though the inventions of these groups require the technical feature of  wearable drug delivery device comprising a container containing  a drug, the drug comprising Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9) specific antibody or a granulocyte colony-stimulating factor (G-CSF), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peterson et al (US 2012/0323183).  Peterson discloses a wearable drug delivery device comprising a container 160 containing a drug (page 8, para. 0093), the drug being G-CSF (page 9, para. 0095, lined 6).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a drug delivery device comprising a container and a needle insertion mechanism fluidly coupled with a fluid pathway connector, and a drug container containing Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9) specific antibody or a granulocyte colony-stimulating factor (G-CSF), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Peterson et al (US 2012/0323183).  Peterson discloses a wearable drug delivery device comprising a container 160, needle insertion mechanism 148/260 with a fluid pathway connector 172 (page 6, para. 0071), the drug container containing a drug (page 8, para. 0093), the drug being G-CSF (page 9, para. 0095, lined 6).
During a telephone conversation with Daniel Chavka on 6/30/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1,3-7,11,13-16,18-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the main housing” in line 15 and at the bottom of page 4.  Claim 1 also recites “a housing” in line 2.  These limitations should match – either a/the main housing or a/the housing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the container access needle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The container access needle is introduced in claim 4, but claim 14 depends from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (US 8,668,675) in view of Miskinyar (US 4,894,054) in view of Ethelfeld (US 7,981,085) in view of Peterson et al (US 2012/0323183).
Regarding claim 1, Chase discloses a wearable drug delivery device (figs. 11-14; col. 9, lines 5-9), comprising a housing 490, a container 450 having a drug disposed therein (col. 11, lines 12-13), a cannula 302 having an internal passage and configured to be operably connected in fluid communication with the container to deliver the drug (col. 11, lines 35-42), a drive mechanism disposed in the housing and including an energy source 198 selectively activatable to move the plunger to expel fluid from the reservoir (col. 9, lines 60-65), an insertion mechanism including an insertion biasing member 460 initially retained in an insertion biasing member energized state, the insertion biasing member being configured to move the cannula into the patient’s skin as the insertion biasing member is de-energized  (col. 10, lines 32-37), a first retainer 38 movable between a first retainer retaining position wherein the first retainer retains the insertion biasing member in the insertion biasing member energized state (col. 11, lines 6-11), and a first retainer releasing position where the first retainer allows the insertion biasing member to de-energize (col. 11, line 66 – col. 12, line 4), a button disposed at an exterior surface of the housing an manually displaceable by the user (col. 11, lines 53-55), and a trigger assembly 440 configured to, in response to displacement of the button by the user, activate the energy source to move the plunger to delivery fluid, and move the first retainer from the first retaining position to the first retainer releasing position (col. 11, line 53 – col. 12, line 4).
Claim 1 differs from Chase in calling for the container to include a barrel and a plunger seal moveable through the barrel.  Chase discloses that the drug reservoir include a bladder and a piston that compresses the bladder. Miskinyar teaches a drug delivery device wherein the drug reservoir can be a compressible bladder 74 that is compressed to deliver the drug (col. 3, lines 50-53), similar to the device of Chase, or alternatively can include a barrel 96 that contains the medication and receives a slidable sealing piston 100 (col. 4, lines 36-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug reservoir of Chase to be a barrel receiving the sealing piston in place of the compressible bladder because Miskinyar teaches that these are known alternatives.  The barrel and sliding seal is more durable than the bladder and has a lower risk of rupture or failure, particularly in the case where the delivery cannula may be obstructed.
Claim 1 differs from Chase in calling for an introducer needle initially disposed in the cannula and configured for introducing the cannula into the patient’s skin.  Chase instead discloses an array of microneedles.  Ethelfeld teaches a drug delivery device wherein the delivery mechanism may be either a microneedle array or a blunt cannula with an insertion needle inserted within the cannula to facilitate insertion of the cannula into the skin (col. 4, line 65 – col. 5, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microneedle array disclosed by Chase to include a cannula initially having a needle disposed in the cannula because Ethelfeld teaches that these are known alternatives to each other, both of which are suitable for delivery of a drug into a patient’s skin.  The needle and cannula configuration additionally increases patient comfort as the soft cannula is more comfortable within the patient’s skin than a needle.
Claim 1 further calls for a specific drug disposed in the barrel.  Chase fails to disclose the type of drug within the reservoir.  Peterson teaches that drug delivery devices of similar design to that disclosed by Chase are suitable for delivery of a drug such as G-CSF (page 9, para. 0095, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chase such that the drug in the reservoir is G-CSF as taught by Peterson because Schott teaches that a delivery device carried on the body can be used to delivery such a drug.
Regarding claim 3, Chase discloses that the trigger assembly 440 includes a first control arm 162 and a second control arm 172 (fig. 11), the first control arm being configured to activate the energy source in response to displacement of the button by the user (col. 11, lines 62-66 – trigger fingers 444 are located on the ends of first arm 162), and the second control arm being configured to move the first retainer from the first retainer retaining position to the first retainer releasing position in response to displacement of the button by the user (col. 11, line 66 – col. 12, line 4).
Allowable Subject Matter
Claims 4-6, 7, 11, 13-16, 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Chase teaches a valve controlling access to an interior of the container (col. 7, lines 12-18), but fails to teach a pierceable seal, a container access needle and a connection hub as claimed.  The prior art does not provide motivation to modify the device of Chase to include the claimed features because that would constitute a substantial change to the mode of operation and render the device more complicated.
Claims 5 and 6 are allowable at least because they include all the limitations of claim 4.
Regarding claim 7, Chase discloses a first and second spring, but the springs are not arranged as claimed nor does the second spring have a greater stiffness than the first spring.  Such a modification would substantially change the operation of the device.
Regarding claim 11, the prior art fails to teach or fairly suggest the window as claimed, in combination with the features of the invention, substantially as claimed.
Regarding claim 13, the prior art fails to teach or fairly suggest the retraction biasing member and second retains as claimed, in combination with the features of the invention, substantially as claimed.
Regarding claim 14, the prior art fails to teach or fairly suggest the manifold as claimed in combination with the features of the invention, substantially as claimed.
Regarding claim 15, the device of Chase does not require electrically powered elements for operation, and there is no motivation to modify the device to be electrically powered.
Claim 16 is allowable at least based on its dependence from claim 14.
Regarding claim 18, the prior art fails to teach or fairly suggest the external computing device as claimed in combination with the device of claim 1, substantially as claimed.
Regarding claim 19, the prior art fails to teach or fairly suggest the claimed lock, temperature sensor, output device, and controller in combination with the features of the invention, substantially as claimed.
Claim 20 is allowable at least based on its dependence from claim 19.
Regarding claim 21, Chase discloses a piston for acting on the reservoir to expel the drug therefrom, but fails to disclose the claimed damping mechanism.  Such a modification would substantially change the operation of the device.
Claim 22 is allowable at least for its dependence on claim 6.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783